Citation Nr: 0425537	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for plantar warts.

3.  Entitlement to service connection for bicipital 
tendonitis.

4.  Entitlement to service connection for residuals of right 
foot trauma.

5.  Entitlement to service connection for labyrinthitis, loss 
of equilibrium, vertigo, Meniere's disease.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to an initial compensable evaluation for 
residuals of laceration of distal interphalangeal joint (DIP) 
of the third finger of the right hand.

8.  Entitlement to an initial compensable evaluation for 
history of histoplasmosis with granulomatous changes, right 
hilar and bilateral lower lung fields.

9.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
September 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared before a 
Member of the Board via videoconference hearing at the RO in 
December 2000.

In December 2000, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
prepared and associated with the claims folder.

In April 2001, the Board remanded these issues to the RO for 
additional evidentiary development and consideration of the 
Veterans Claims Assistance Act of 2000.  The case is now 
ready for final appellate consideration.

While the case was undergoing remand development, service 
connection was granted for degenerative joint disease of the 
back.  As that is the maximum benefit that can be awarded as 
to that issue, the matter is no longer before the Board.

The issue of entitlement service connection for 
labyrinthitis, loss of equilibrium, vertigo, Meniere's 
disease is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The record does not include a current diagnosis of 
continuing tinea pedis, nor is there any post-service medical 
evidence of record reflecting a nexus between the claimed 
condition and service.  

2.  The veteran does not have continuing plantar warts 
attributable to military service or to any incident of active 
duty.

3.  The veteran does not have bicipital tendonitis 
attributable to military service or to any incident of active 
duty.

4.  Records from the veteran's period of active duty include 
documentation of right ankle sprain; he was seen for foot 
complaints. 

5.  The veteran's current right ankle problems are primarily 
manifested by complaints pain and discomfort, without 
objective evidence of abnormality.  These symptoms do not 
represent a finding of an underlying disability of the ankle 
or foot, inasmuch as they are productive of no physical or 
functional impairment.  Chronic residuals of a foot injury 
are not shown.

6.  The veteran does not have gastritis attributable to 
military service or to any incident of active duty.

7.  The residuals of laceration of DIP of the third finger of 
the right hand are productive of no functional impairment and 
no limitation of motion.  

8.  The veteran's history of histoplasmosis with 
grandulomatous changes, right hilar and bilateral lower lung 
field does not require chronic low dose (maintenance) or 
intermittent corticosteroids; his pulmonary function test 
reveal forced expiratory volume in 1 second of (FEV-1) of 107 
percent predicted, a ratio of forced expiratory volume in 1 
second to forced vital capacity (FEV- 1/FVC) of 75 percent, 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 97 percent predicted.

9.  Appellant currently has a Level I hearing loss in the 
right ear and a Level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Chronic tinea pedis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  Chronic plantar warts were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

3.  Bicipital tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

4.  Chronic residuals of right foot trauma was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

5.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2003).

6.  The criteria for an initial compensable evaluation for 
residuals of laceration of distal interphalangeal joint of 
the third finger of the right hand have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
diagnostic codes 7805 (2003). 

7.  The criteria for an initial compensable evaluation for 
history of histoplasmosis with granulomatous changes, right 
hilar and bilateral lower lung fields.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.97 Diagnostic Codes Diagnostic Codes 6600, 6846 
(2003).

8.  The criteria for an initial compensable evaluation 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the May 1999 and August 1999 rating decisions 
were made before the RO provided the veteran VCAA notice.  
However the Board finds that any defect with respect to the 
sequence of the VCAA notice did not prejudiced the veteran's 
claims for the reasons specified below.  

The Board notes that in the July 2004 hearing presentation, 
the veteran's representative argues that the VA failed to 
properly apply the VCAA.  In this regard, the Board finds 
that in the copy of the June 2003 letter, provided to the 
veteran, the veteran was on notice that the evidence needed 
to substantiate the claims of service connection was evidence 
of an injury in service or disease that began in or was made 
worse during service, or an event in service which caused 
injury or disease; current physical or mental disability and 
a relationship between the current disability and service.  
With regard to the claims of increased evaluation, the 
evidence needed to show that the service-connected 
disabilities had increased in severity.  

Additionally, in the June 2003 letter, the RO provided the 
veteran the abbreviated text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

I.  Service connection for
tinea pedis

The service medical records show treatment for a rash of the 
abdomen in 1976.  Recurrent tinea pedis was noted in December 
1976.  The July 1986 separation examination revealed no skin 
abnormalities.  Several examinations prior to the separation 
examination were negative for any pertinent complaints or 
findings.  There are also reports of medical history that are 
negative for complaints or findings of continuing skin 
pathology.

Private medical records dated in June 1998 show treatment and 
diagnosis of diffuse bilateral tinea pedis.  

The veteran was accorded VA general medical and feet 
examinations in December 1998.  There were no clinical 
findings or diagnosis of tinea pedis.  

The veteran was accorded a VA skin examination in May 2001.  
There were no clinical findings or diagnosis of tinea pedis.  

The veteran was accorded a VA skin examination in January 
2004.  There were no complaints, clinical findings, or 
diagnosis of tinea pedis.  

While the claims file contains medical isolated evidence of 
post-service diagnosis of diffuse tinea pedis, there is no 
medical evidence that the veteran currently has tinea pedis.  
Furthermore, the claim file does not contain a competent 
nexus opinion showing any current chronic tinea pedis to the 
veteran's service.

The Board has considered the veteran's statements and 
testimony in support of his argument that tinea pedis is 
related to service.  His statements are not competent 
evidence of either a diagnosis or a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  Service connection for
 plantar warts

The service medical records show that the veteran was treated 
for a plantar wart of the right foot in July 1975 with 
resolution of wart noted on the medical report of August 
1975.  The July 1986 separation examination revealed no 
abnormalities of the feet.  Other service examinations and 
clinical histories are negative for continuing complaints of 
findings of plantar warts.

The veteran was accorded a VA feet examination in December 
1998.  A physical examination revealed normal feet.  The 
diagnosis was plantar wart right foot, remote.  

The veteran was accorded a VA skin examination in June 2001.  
He reported that he had plantar warts, which were very 
painful that resolved with treatment in 1986.  There was no 
evidence of plantar warts.  

The veteran was accorded a VA skin examination in January 
2004.  There were no complaints, clinical findings, or 
diagnosis of plantar warts.  

The claims file does not contain medical evidence of post- 
service treatment for plantar warts.  Furthermore, there is 
no medical evidence that the veteran currently has plantar 
warts.  Finally, the claim file does not contain a competent 
nexus opinion relating plantar warts to the veteran's 
service.

The Board has considered the veteran's statements and 
testimony in support of his argument that his plantar warts 
are related to service.  His statements are not competent 
evidence of either a diagnosis or a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

III.  Service connection
for bicipital tendonitis

The service medical records show that the veteran was in seen 
in July 1981 with complaints of left shoulder pain.  The 
diagnosis was bicipital tendonitis.  Subsequent physical 
examinations are negative for bicipital tendonitis.  On 
examination in May 1985, it was noted that the veteran was 
being treated for a resolving muscle spasm of the left 
shoulder.  On separation physical examination, no pertinent 
complaints or findings concerning the right shoulder were 
recorded, and the upper extremities were noted to be normal 
on clinical evaluation.

There is no post-service evidence of complaints, treatment, 
or diagnosis of bicipital tendonitis.  

The Board notes that under 38 U.S.C.A. §§ 1110, 1131 it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, there is no competent evidence 
showing that the veteran currently has bicipital tendonitis 
or residuals thereof.  Therefore, the Board finds that the 
evidence preponderates against the claim for service 
connection for bicipital tendonitis, and that service 
connection for the claimed disorder is not warranted.  See 38 
C.F.R. § 3.303.

The Board has considered the oral and written testimony of 
the veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).

IV.  Service connection 
for right foot trauma

The service medical records reflect that the veteran was seen 
in December 1980 for right foot prominence after playing four 
games of racquetball.   The diagnosis was strain, right 
ankle.  Symptomatic treatment was to be rendered.  The 
subsequent physical examinations contain no pertinent 
complaints or findings.  The lower extremities are evaluated 
as normal on clinical evaluation.  At separation, clinical 
history of foot trouble was denied.  Lower extremities were 
normal to clinical evaluation.

Private medical records dated in June 1998 revealed treatment 
and diagnosis of ankle instability.  

The veteran was accorded a VA joints examination in May 2001.  
The diagnosis was arthralgia of the right ankle with no loss 
of function due to pain.  X-rays of the right ankle were 
normal.  

In a November 2002 addendum to the above examination report, 
the examiner stated that other than occasional pain the 
veteran had no disability of the right ankle.  X-rays were 
normal.  

While the evidence shows that the appellant was treated in 
service for right ankle strain, there has been no competent 
evidence submitted which demonstrates that he currently has a 
right foot disorder that is related to the right ankle strain 
in service.  The May 2001 VA examination diagnosed a no right 
ankle disability, occasional pain.  

Pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an 
increased rating for a low back disability.  On the issue of 
service connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  In the absence of competent evidence that 
demonstrates the appellant has disability, i.e. residuals 
from the right ankle or foot injury in service, the Board is 
unable to identify a basis to grant service connection for 
right foot trauma.

While the appellant has offered his own arguments to the 
effect that he believes he has residuals of right foot trauma 
he incurred in service, he has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Hence, his opinion is insufficient to demonstrate 
that he has residuals of right foot trauma that are related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

V.  Service connection for gastritis

The service medical records show that in December 1978, the 
veteran was diagnosed and treated for gastritis.  Subsequent 
physical examinations are negative for pertinent complaints 
or findings.  No gastrointestinal disorders were noted on 
examination for separation.

Private medical records dated from May to June 1998 show that 
the veteran was treated and diagnosed with history of 
gastrointestinal bleed.  

The veteran was accorded a VA examination in May 2001.  He 
reported no gastrointestinal symptoms.  The diagnosis was no 
significant gastrointestinal problem. 

The Board finds that the preponderance of the evidence is 
against service connection for a gastritis.  The record 
contains no evidence of chronic gastrointestinal disability 
in service (in that regard it is noteworthy that acute 
gastritis was diagnosed in December 1978); and no medical 
evidence that relates any current gastrointestinal disorder 
to the veteran's active service.  The post service medical 
records are negative for a current diagnosis of gastritis.  
The most recent examination revealed a negative upper 
gastrointestinal series and no reported gastrointestinal 
symptoms.  The diagnosis was no significant gastrointestinal 
problems.  

The Board notes that under 38 U.S.C.A. §§ 1110, 1131 it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, there is no competent evidence 
showing that the veteran currently has gastritis.  Therefore, 
the Board finds that the evidence preponderates against the 
claim for service connection for gastritis, and that service 
connection for the claimed disorder is not warranted.  See 38 
C.F.R. § 3.303.

The Board has considered the oral and written testimony of 
the veteran, who has asserted that the claimed condition is 
related to his service.  However, as a layperson, the veteran 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski , 2 Vet. 
App. 492 (1992).  The Board considered the applicability of 
"benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).

VI.  Evaluation of residuals of laceration
 of distal interphalangeal joint
 of the third finger of the right hand

Service medical records show that the in 1977 the veteran cut 
the end joint of his third finger with a butcher knife.  The 
laceration was repaired with four sutures.  

In a May 1999 rating decision, service connection was 
established for residuals of laceration of the distal 
interphalangeal joint of the third finger of the right hand, 
evaluated as noncompensable.  

The veteran was accorded a VA hand, hand, thumb, fingers, 
examination in December 1998.  The examination revealed the 
tips of fingers touch the thumb and the media and the 
transverse fold of the palm perfectly.  The diagnosis was 
hand with no disease.  

The veteran was accorded a VA joints examination in May 2001.  
He reported absolutely no problems with his hands.  

The veteran was accorded a VA skin examination in June 2001.  
A physical examination revealed some enlargement of the 
distal interphalangeal joint of the right third finger.  
There was no evidence of a cutaneous scar.  The diagnosis was 
injury to right third finger.  There was no evidence that the 
injury limited the range of motion in the right hand.  

The veteran was accorded a VA skin examination in January 
2004.  There were no complaints of the scar of the third 
finger of the right hand.  

The record shows that service connection was established for 
laceration, DIP joint, third finger, right hand in a rating 
decision dated in May 1999.  The skin disorder was evaluated 
as noncompensably disabling under Diagnostic Code 7805.   

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  

In this case, there is no functional loss, which has been 
attributed to the scar, thus the disability does not more 
nearly approximate the criteria for a compensable evaluation 
under either version of the rating criteria.  Indeed, the 
examiner has specifically opined that there was no limited 
range of motion or complications resulting from the 
laceration, third finger, right hand.  Without some disabling 
manifestation contemplated by the rating criteria, a 
compensable rating is not warranted.  This includes 
consideration of codes concerning individual fingers.  In the 
absence of limitation of motion or limitation of motion, 
there is no residual functional limitation for which to 
assign a compensable rating.  Therefore, the preponderance of 
the evidence is against the claim for a compensable rating.

The preponderance of the evidence is against the claim.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VII.  Evaluation of history histoplasmosis
 with granulomatous changes
right hilar and bilateral lower lung field

In a May 1999 rating decision, service connection was 
established for of history histoplasmosis with granulomatous 
changes right hilar and bilateral lower lung field, evaluated 
as noncompensable.  

Private medical records dated in September 1995 show that the 
veteran was treated for an upper respiratory infection and in 
October 1996 he was treated for upper respiratory infection 
sinusitis.  

VA X-rays of the chest taken in January 1999 revealed both 
lungs were clear bilaterally.  Calcified right subcarinal and 
perihilar lymph nodes were identified.  Cardiac silhouette 
was within the upper limits of normal.  

VA X-rays of the chest taken in May 2001 revealed cardiac 
silhouette was within normal limits.  Multiple calcified 
granulomata were seen, especially involving the left lower 
lobe.  Multiple calcified hilar and subcarinal nodes were 
present.  No air space opacity was seen.  There was no 
evidence of pulmonary edema or pleura effusion.  No 
pneumothrax was seen.  

The veteran was accorded a VA respiratory examination in June 
2001.  He reported no pulmonary symptoms.  His lungs were 
clear to auscultation and percussion.  Cardiac examination 
was negative.  The diagnosis was history of asbestos 
exposure.  Clinically no evidence of asbestosis.  Pulmonary 
function studies conducted in June 2001 revealed normal 
spirometry, lung volumes, and diffusion.  

The veteran was accorded VA respiratory examination in 
January 2004.  He reported no current problems related to his 
lung condition.  The diagnosis was history of histoplasmosis 
detected during active service, currently inactive, no 
systemic complications and ischemic heart disease with 
coronary stents.  Exercise tolerance was limited to 6 to 7 
METS.  Pulmonary function studies conducted in January 2004 
revealed normal spirometry, lung volumes, and diffusion.  
Specifically, this testing revealed FEV-1 of 107 percent 
predicted; FEV- 1/FVC of 87 percent; and DLCO of 97 percent 
predicted.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole- recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court has established that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
staged ratings.  Id.  In this case, the disorder has not 
significantly changed and a uniform rating is warranted.

Here, the veteran has been awarded service connection for 
history of histoplasmosis with granulomatous changes right 
hilar and bilateral lower lung field, and this disability has 
been assigned a zero percent (noncompensable) initial 
evaluation under Diagnostic Codes 6846.  Under the VA Rating 
Schedule, when an unlisted disability is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. 4.20 (2003).

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows in that code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Alternatively, the veteran may be rated under Diagnostic Code 
6600.  Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 
percent disability rating is warranted for chronic bronchitis 
for forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or; a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Under Diagnostic Code 6846, a noncompensable rating is 
provided for sarcoidosis manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  The veteran's history of 
histoplasmosis with granuomatous changes, right hilar and 
bilateral lower lung fields do not produce pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  The 
veteran has reported no pulmonary symptoms.  On examination 
and pertinent testing, the veteran was without symptoms or 
physiologic impairment.  The veteran's history of 
histoplasmosis with granuomatous changes, right hilar and 
bilateral lower lung fields is currently inactive.  
Therefore, a higher rating under Diagnostic Code 6846 is not 
warranted.

Alternatively, a higher rating may be assigned under 
Diagnostic Code 6600 if the veteran's sarcoidosis is 
productive of the indicated criteria.  That is not the case 
here.  The veteran's FEV-1, FEV-1/FVC, and DLCO readings do 
not reflect the impairment required for a compensable rating.

In view of the foregoing, the Board determines that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).  The post service VA 
examinations do not contain evidence showing any of the 
requisite clinical findings to meet the diagnostic criteria 
for assignment of a compensable evaluation under either of 
the pertinent diagnostic codes discussed above.  The evidence 
is far more probative than the veteran's own assertions 
concerning the degree of his impairment.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's history of histoplasmosis with 
grandulomatous changes right hilar and bilateral lower lung 
field causes or has in the past caused marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The veteran indicated that he is employed and his history of 
histoplasmosis with grandulomatous changes right hilar and 
bilateral lower lung field has not caused him to miss any 
significant work time.  He has not been hospitalized post- 
service.

VIII.  Evaluation of bilateral hearing loss

In an August 1999 rating decision, service connection was 
established for bilateral hearing loss, evaluated as 
noncompensable.  

The veteran was accorded a VA audio examination in June 1999.  
Audiometric testing revealed pure tone thresholds in the 
right ear of 10, 15, 15, 25 and 40 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  The average pure 
tone threshold for the right ear was 24.  Pure tone 
thresholds in the left ear were 10, 20, 40, 55, and 55 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 43.  Speech recognition scores 
were 100 percent in the right ear and 92 percent in the left 
ear.  The examiner noted that audiometrics showed mild high 
frequency sensorineural loss, right ear and moderate high 
sensorineural hearing loss, left ear.

VA treatment records dated from July 2000 to November 2001 
show the veteran was seen for hearing evaluation and hearing 
aid check.  In February 2001, no significant change in 
hearing was noted.  

The veteran was accorded a VA audio examination in January 
2004.  Audiometric testing revealed pure tone thresholds in 
the right ear of 15, 15, 20, 15, and 35 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  The average 
pure tone threshold for the right ear was 21.  Pure tone 
thresholds in the left ear were 15, 25, 45, 55, and 55 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 45.  Speech recognition scores 
were 96 percent in the right ear and 96 percent in the left 
ear.  The examiner noted that audiometrics showed mild high 
frequency sensorineural loss, right ear and moderate to 
moderately high sensorineural hearing loss, left ear.

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's defective hearing in the 
context of the total history of that disability, particularly 
as it affects the ordinary conditions of daily life, 
including employment, as required by the provisions of 38 
C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  (Regulations for rating hearing impairment were 
revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.)

The most contemporaneous audiometric studies were conducted 
in January 2004 by the VA and correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI.  These numeric designations in combination 
correspond to a noncompensable evaluation.  See 38 C.F.R. § 
4.85, Table VII, Code 6100. The assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The application of the rating schedule to the test results 
clearly demonstrates that a compensable evaluation is not 
warranted.  The fact that the veteran wears hearing aids does 
not affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86.  
The hearing loss levels from the earlier examination in June 
1999 also equates to a noncompensable rating.

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2003).

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.


ORDER

Entitlement to service connection for tinea pedis is denied.

Entitlement to service connection for plantar warts is 
denied.

Entitlement to service connection for bicipital tendonitis is 
denied.

Entitlement to service connection for residuals of right foot 
trauma is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to an initial compensable evaluation for 
residuals of laceration of distal interphalangeal joint of 
the third finger of the right hand is denied.  

Entitlement to an initial compensable evaluation for history 
of histoplasmosis with granulomatous changes, right hilar and 
bilateral lower lung fields is denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

A review of the service medical records revealed that during 
active service the veteran was diagnosed and treated for 
Meniere's syndrome, vertigo, labyrinthitis, and 
disequilibrium.  A history was noted on examination for 
separation, but it was indicated there were no current 
complaints.  Clinical evaluation recorded no pertinent 
abnormalities.

Post service VA examination revealed diagnoses of history of 
Meniere's syndrome and recurrent labyrinthitis.  
Additionally, the veteran is service-connected for bilateral 
hearing loss and tinnitus.  

Establishing entitlement to service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  In this case, there is 
evidence of Meniere's syndrome, vertigo, labyrinthitis, and 
disequilibrium during service.  As well, there is evidence 
history of Meniere's syndrome and recurrent labyrinthitis.  
However, the is no medical evidence etiologically linking the 
veteran's current these disorders to his service in the 
military.  So a medical opinion is needed to determine if 
there is indeed such a relationship.  38 U.S.C.A. § 5103A(d) 
(West 2002).

A medical examination to determine any current pathology and, 
if present and opinion as to etiology is needed to determine 
whether the veteran experiences vertigo, labyrinthitis, or 
loss of equilibrium, secondary to hearing loss or tinnitus 
or, instead, due to the other unrelated factors cited above 
(i.e., his possible Meniere's disease, etc.).

Accordingly, this issue is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers who may possess 
additional records referable to treatment 
for his variously diagnosed dizziness.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of his complete 
treatment reports.  Regardless of his 
response, the RO should obtain all 
outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.

2.  The veteran should be scheduled for 
appropriate VA examination(s) for 
specific opinions as to (a) whether he 
has any present vertigo, labyrinthitis, 
loss of equilibrium, or Meniere's disease 
(b) whether, if present, it is due to an 
incident of service, and/or (c) whether, 
if present, any vertigo, labyrinthitis, 
loss of equilibrium, is it at least as 
likely as not proximately due to or the 
result of the service-connected hearing 
loss and/or tinnitus.  The claims folder 
must be available to, and reviewed by, 
the examiner(s).  The examiner(s) should 
reconcile any opinions given with the 
other evidence of record, as needed and 
provide a complete rationale for the 
opinion reached.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
labyrinthitis, vertigo, loss of 
equilibrium, and Meniere's syndrome.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
April 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



